This case involves only questions of fact. Our study of the transcript satisfies us that the conclusions of the trial judge are correct; and we now adopt his written opinion in full as follows, to wit:
                 Reasons for Judgment.
The plaintiff sues for the unpaid balance of the price of five filters furnished to the defendant *Page 733 
under a written contract. The defense is that the filters furnished were defective and failed to fulfill the guaranty contained in the contract; and in reconvention the defendant asks judgment for amounts paid on account of the price of the filters and disbursed by it for the plaintiff in connection with the installation of the machines and the efforts of the defendant to make them work.
The date of the contract is March 31, 1920. It provides for delivery of the machines by July 1, 1920, which would have been in time for the 1920 grinding, and contains the following:
"We [Martel Apparatus Company] guarantee material and workmanship of this installation to be first class in every respect. We also guarantee that these filters will filter the entire mill juices of 200 tons of cane each without lime or sulphur, producing plantation granulated sugar or clarified, using Filter-Cel, subsequent to being heated to 210 deg. F. or more. Also we guarantee the five presses to handle satisfactorily 1,000 tons of cane daily."
The filters in question are a recent invention of Mr. Louis J. Martel, president of the plaintiff company. If efficient and successful, they would greatly simplify and cheapen the process of making sugar and molasses from cane, and the products would be of better quality.
Delivery of the filters was delayed until some time in October, 1920; and there was a further delay of about three weeks while the plaintiff procured galvanized iron filter frames to substitute for the frames of copper with which the filters were first equipped, but which experience elsewhere had proven to be deficient in strength, so that it was only in November that operations could begin.
The filters were worked under the supervision of the plaintiff's representatives. Faults both of design and construction at once developed, and the filters failed completely to fulfill the guaranty. Failure was confessed by the plaintiff's representatives, who advised the defendant's superintendent to return to his old methods and apparatus.
In Levy v. Schwartz, 34 La. Ann. 213, the court said: "We consider that the construction upon plaintiff's premises and delivery to him of a press constructed unskillfully and not in accordance with the contract was an active violation of the contract, which ipso facto placed defendants in default, without the necessity of any formal putting in mora."
So in this case the situation in the fall of 1920 was that the plaintiff had breached its contract, and the defendant was released. If the defendant is now liable under the contract, it must appear that the plaintiff was allowed *Page 734 
further time, and within that time performed its obligations, or that the defendant prevented it from doing so.
There followed a futile correspondence, in which the defendant demanded that the plaintiff do without delay what was necessary to make the machines work; and the plaintiff's representatives, who, as I must believe, were short both of cash and of ideas, played for time. However, during January, 1921, there were two interviews between Mr. Louis J. Martel, the plaintiff's president, and Mr. Guiterrez, the defendant's engineer; in which, on the latter's expressing his hope for the success of the filters and his willingness to help the plaintiff remedy the defects which had manifested themselves, Mr. Mattel accepted his offer and told him to go ahead. There is some difference between the testimony of the two, but all the circumstances and probabilities support the version of Mr. Guiterrez, and I must accept it.
While this correspondence was going on (and time for the preparation for the next grinding was passing), Mr. Guiterrez busied himself with the machines and corrected certain faults of construction and workmanship which he had observed; the effect of which was, not to alter the design, but only to make the filters work according to the design.
On August 10, 1921, the plaintiff wrote the defendant that Mr. Houlihan, its engineer, would shortly visit the refinery to adjust and make the filters ready, and the defendant was asked to return for adjustment of the flushing lines; that being the apparatus provided to clean the filter of the mud and debris left in it by the process of filtration. By that time Mr. Guiterrez's work on the apparatus was complete, and it was not returned.
Mr. Houlihan arrived one month later (on September 9). Mr. Guiterrez and Mr. Denbo, the superintendent, then exhibited to him the work they had done on the filters; and, learning from him that the plaintiff purposed adding a tank for "percolating," they showed Mr. Houlihan how it might be placed, and offered him a small engine which they had on hand to drive the agitator which was to be used in the tank. But they said they would like to try the effect of their work on the filters by actual operation; if the result was unsatisfactory, the plaintiff might try its newly designed flushing line, of which he had told them.
Mr. Houlihan promised to report this suggestion to the plaintiff's officers, and he left for New Orleans the same day. He arrived in New Orleans on September 10 and made his report; the plaintiff waited until the 15th, when it wrote the defendant equivocally, but *Page 735 
without repeating its request for the return of the flushing lines, and it made no effort to get the percolating tank ready.
On October 15, Mr. Denbo wrote the plaintiff that he would make an effort to work the filters on the 26th of that month, and he invited the plaintiff to send a representative. In its reply, dated October 17, the plaintiff attacked the defendant by charging that when, during the previous month, it had sent Mr. Houlihan to put the filters in readiness to operate, the defendant's representatives had refused to permit him to enter the factory, and told him they purposed to make such changes in the filters as they thought necessary and to operate them without the plaintiff's assistance; so that the plaintiff considered that the defendant had taken the matter into its own hands, and it refused to send a representative to be a spectator of the test.
  The test was made, and again the filters failed. On October 31, 1921, the defendant's attorneys wrote the plaintiff, informing it of the fact, and they renewed the defendant's demand that plaintiff's guaranty be fulfilled, or that the filters be removed and the moneys paid the plaintiff refunded, to which the plaintiff replied, repeating the statements that its engineer had been refused admission to the refinery; that the defendant had irrevocably taken the operation into its own hands; that the matter was ended so far as the plaintiff was concerned; and that it expected payment of the remainder of the price.
This suit was then filed.
It results from the conduct and letters of the defendant that it did not declare the rescission of the contract on the plaintiff's default, but allowed further time for its performance. But the fact is, as I must find it, that, so far from doing the work they were guaranteed to do, that is, to filter satisfactorily the juice from 1,000 tons of cane daily for 30 days, the filters never operated satisfactorily for so much as one day, or at all; and the plaintiff's obligations under the contract have never been performed.
Was performance prevented by defendant?
After having failed to furnish, for the 1920 season, machines capable of doing the work guaranteed, the plaintiff waited until nearly the middle of August following before *Page 736 
making any effort to correct the faults of its machines; and then it did nothing but write a letter. It was not until September 9, 1921, that any representative of the defendant appeared on the scene, and he did nothing but look about. It is not a fact that this representative was refused admission to the factory; on the contrary, he was made free of it. He was not forbidden to take down the flushing lines; it was suggested to him that the filters should remain as they then were until they could be tried when grinding began. He acquiesced to the extent that he agreed to transmit the suggestion to his superiors; and when it was reported to them they did not reject it. In short, the plaintiff was not prevented from doing anything it chose to do.
After the second failure, on the test of October 26, 1921, the plaintiff might have put in its new flushing lines. It is true that to save expense the plaintiff wished to use the materials of the old for the new, and thus delayed work on the new flushing lines until it could get the old ones from the defendant's factory; and hence not enough of the grinding season of 1921 would have remained, after the work was done, for full 30 days' operation; but the importance of the stipulation on that point in the contract was only that it marked the maturity of the plaintiff's final payment; it had nothing to do with the plaintiff's duty to get ready for operation. If after the filters were ready for successful operation the plaintiff's final payment was to be delayed for lack of time to demonstrate their success, that is something, considering the plaintiff's own long continued and inexcusable delays, of which it had no right to complain.
In any view, the plaintiff's contention on this point is not substantial; for the changes which its witnesses say they wished to make, and which the defendant would not permit them to make, were actually made on filters of identical design and construction in the Supple factory, and I consider that the *Page 737 
evidence shows that the Supple filters were as inefficient after the changes as before.
It is said the defendant's conduct amounted to acceptance.
Of course, a purchaser, if he chooses, may condone the faults of the seller or the defects of the thing sold, and, by accepting the thing notwithstanding, be bound for the price; and acceptance may even be implied from his conduct. The cases cited in plaintiff's brief illustrate the rule but the circumstances mentioned in those cases do not of themselves constitute acceptance; they only raise a presumption of acceptance, which is the fact to be proved. Acceptance is not proved here; the work which Mr. Guiterrez did on the filters was done with Mr. Martel's authority, and only by way of hopeful experimentation for the plaintiff's account. Any presumption which might arise from it is rebutted by the whole conduct of the defendant; and by the fact, which I consider proved, that the plaintiff's filters were palpably incapable of doing the work for which they were designed.
The plaintiff's claims with reference to insurance were abandoned at the argument.
The plaintiff's demands are rejected. The defendant's demand in reconvention is proved and allowed.
                             Decree.
The judgment appealed from is therefore affirmed.